               IN THE UNITED STATES DISTRICT COURT




UNITED STATES OF AMERICA

                 V.


ANDREW BOYLAN GADDY                             1:20CRnL_-1
TRAVIS MICHAEL EVANS                            1:2ocR.m_-2
DANE LAMBERT SIMON                              1:20CR]iL-3
BRIAHNA NICOLE HASKELL                          1 :20CR]1.l_-4
MARIELA ZAVALA MENDOZA,                         1:20CRJ.1> I -5
also known as Mariela Ochoa


                           The Grand Jury charges:

                                 COUNT ONE

      From in or about 2017, continuing up to and including in or about 2019,

the exact dates to the Grand Jurors unknown, in the Counties of Orange,

Durham, and Guilford, in the Middle District of North Carolina, the Western

District of North Carolina, the Eastern District of California, and elsewh ere,

ANDREW BOYLAN GADDY, TRAVIS MICHAEL EVANS, DANE LAMBERT

SIMON, BRIAHNA NICOLE HASKELL, MARIELA ZAVALA MENDOZA,

also known as Mariela Ochoa, and divers other persons, known and unknown

to t h e Grand Jurors, knowingly and intentionally did unlawfully conspire,

combine, confederate, and ag-ree together and with each other to commit

offenses against the laws of the United States, that is:




         Case 1:20-cr-00281-UA Document 1 Filed 07/27/20 Page 1 of 7
          1.      To knowingly, intentionally, and unlawfully distribute 5 kilograms

    or more of a mixture and substance containing a detectable amount of cocaine

    hydrochloride, a Schedule II controlled substance within the meaning of Title

    21, United States Code, Section 812, in violation of Title 21, United States

    Code, ,Section 84l(a)(l); and

          2.      To knowingly, intentionally, and unlawfully distribute 100

    kilograms or more of a mixture and substance containing a detectable amount

    of marihuana, a Schedule I controlled substance within the meaning of Title

    21, United States Code, Section 812, in violation of Title 21, United States

    Code, Section 841(a)(l).

          Quantities of Controlled Substances Involved in the Conspiracy

          With respect to ANDREW BOYLAN GADDY, the amount involved in the

! conspiracy attributable to him as a result of his own conduct, and the conduct
I
i


I   of other conspirators reasonably foreseeable to him, is 5 kilograms or more of

    a mixture and substance containing a detectable amount of cocaine
I

: hydrochloride and 100 kilograms or more of a mixture and substance
I
I
I
i containing a detectable amount of marihuana.
I
I
I
          With respect to TRAVIS MICHAEL EVANS, the amount involved in the
i
I   conspiracy attributable to him as a result of his own conduct, and the conduct

    of other conspirators reasonably foreseeable to him, is 5 kilograms or more of

                                            2




               Case 1:20-cr-00281-UA Document 1 Filed 07/27/20 Page 2 of 7
1.
I
I

I


!a mixture and substance containing a detectable amount of cocaine
'
'
[hydrochloride and' 100 kilograms or more of a mixture and substance
I'
'

I    containing a dete.ctable amount of marihuana.

          With respect to DANE LAMBERT SIMON, the amount involved in the

lconspiracy attributable to him as a result of his own conduct, and the conduct
'
I


i of other conspirators reasonably foreseeable to him, is 500 grams or more of a

I
j mixture    and substance containing a detectable amount of cocaine
'
I

ihydrochloride and quantities of a mixture and substance containing a
I



     detectable amount of marihuana.

          With respect to BRIAHNA NICOLE HASKELL, the amount involved in

     the conspiracy attributable to her as a result of her own conduct, and the

j    conduct of other conspirators reasonably foreseeable to her, is 500 grams or

I    more of a mixture and substance containing a detectable amount of cocaine
I
!hydrochloride and 100 kilograms or more of a mixture and substance

     containing a detectable amount of marihuana.

I         With respect to MARIELA ZAVALA MENDOZA, also known as Mariela
I
IOchoa, the amount involved in the conspiracy attributable to her as a result of

     her own conduct, and the conduct of other conspirators reasonably foreseeable
I
'to her, is 500 grams or more of a mixture and substance containing a detectable




                                           3




             Case 1:20-cr-00281-UA Document 1 Filed 07/27/20 Page 3 of 7
I.
I




!amount of cocaine hydrochloride and 100 kilograms or more of a mixture and
I


     substance containing a detectable amount of marihuana.

           All in violation of Title 21, United States Code, Sections 846 and

l841(b)(l)(A) and 841(b)(l)(B).

                                       COUNTTWO

           From in or about 2017, continuing up to and including in or about 2019,

lthe exact dates to the Grand Jurors unknown, in the Counties of Orange and

     Alamance, in the Middle District of North Carolina, and elsewhere, ANDREW
I

iBOYLAN GADDY, TRAVIS MICHAEL EVANS, DANE ,LAMBERT SIMON,

     BRIAHNA NICOLE HASKELL, MARIELA ZAVALA MENDOZA, also known

     as Mariela Ochoa, and divers other persons, known and unknown to the Grand

!Jurors, knowingly and intentionally did unlawfully conspire, combine,
I

1confederate, and agree together and with each other to commit offenses against

     the laws of the United States, that is:

           1.      To knowingly conduct and attempt to conduct financial
I

!transactions affecting interstate commerce and foreign commerce, which

!transactions involved the proceeds of specified unlawful activity, that is,

:conspiracy to distribute cocaine hydrochloride and marihuana, knowing that
I
ithe transactions were designed in whole or in part to conceal and disguise the

I    nature, location, source, ownership, and control of the proceeds of specified
I


1                                              4
I'




                Case 1:20-cr-00281-UA Document 1 Filed 07/27/20 Page 4 of 7
    unlawful activity, and that while conducting and attempting to conduct such

:financial transactions, knew that the property involved in the financial

    ,transactions represented the proceeds of some form of unlawful activity, 1n

    violation of Title 18, United States Code, Section 1956(a)(l)(B)(i); and

          2.      To knowingly conduct       and   attempt to    conduct financial

,transactions affecting interstate commerce and foreign commerce, which
I

~ transactions involved the proceeds of specified unlawful activity, that is,

    conspiracy to distribute cocaine hydrochloride and marihuana, knowing that

    the transactions were designed in whole and in part to avoid a transaction

: reporting requirement under Federal law, and that while conducting and

    attempting to conduct such financial transactions, knew that the property

    involved in the financial transactions represented the proceeds of some form of

    unlawful activity, in violation of Title 18, United States Code, Section

, 1956(a)(l)(B)(ii).
'
          All in violation of Title 18, United States Code, Section 1956(h).

                                FORFEITURE ALLEGATION

          1.      The allegations contained in this Indictment are hereby re-alleged

j   and incorporated by reference for the purpose of alleging forfeiture pursuant
I
I

, to Title 21, United States Code, Section 853, and Title 18, United States Code,

    Section 981(a)(l)(C).


                                            5




               Case 1:20-cr-00281-UA Document 1 Filed 07/27/20 Page 5 of 7
          2.      Upon conviction of the offense alleged in Count One of this

'Indictment, the defendants, ANDREW BOYLAN GADDY and TRAVIS
'
:MICHAEL EVANS, shall forfeit to the United States, pursuant to Title 21,

    United States Code, Section 853, any property constituting, or derived from,

    any proceeds obtained, directly or indirectly, as the result of such violation,

iand    any property used, or intended to be used, in any manner or part, to
i


1   commit, or to facilitate the commission of, such violation.

          3.      Upon conviction of the offense alleged in Count Two of this

    Indictment, the defendants, ANDREW BOYLAN GADDY and TRAVIS

; MICHAEL EVANS, shall forfeit to the United States, pursuant to Title 18,
I
: United States Code, Section 982(a)(l), any property, real or personal, involved

    in such offense, or any property traceable to such property.

          4.      The property to be forfeited includes, but is not limited to, a

, forfeiture money judgment in an amount representing the total amount subject
1


' to forfeiture based on the offenses of which the defendant is convicted.

          5.      If, as a result of any act or omission of the defendant, any property

I subject to forfeiture:

          a.      cannot be located upon the exercise of due diligence;

          b.      has been transferred or sold to, or deposited with, a third party;

          c.      has been placed beyond the jurisdiction of the Court;


                                             6




               Case 1:20-cr-00281-UA Document 1 Filed 07/27/20 Page 6 of 7
         d.      has been substantially diminished in value; or

         e.      has been commingled with other property which cannot be divided

                 without difficulty;
I
I the United States of America shall be entitled to forfeiture of substitute
I
I
j property    pursuant to Title 21, United States Code, Section 853(p).

         All in accordance with Title 21, ·United States Code, Section 853, Title
I

118, United States Code, Section 982(a)(l), Rule 32.2, Federal Rules of Criminal

    Procedure, and Title 28, United States Code, Section 2461(c).

                                               DATED: July 27, 2020

                                               MATTHEW G.T. MARTIN
                                               United States Attorney

                                               =5___(,_ < ) . fu-..+.-, 1Dc;-
                                               BY: SANDRA J. HAIRSTON
                                               First Assistant
                                               United States Attorney




          PERSON




                                           7




              Case 1:20-cr-00281-UA Document 1 Filed 07/27/20 Page 7 of 7
